Per Curiam.

Judging from the extrinsic evidence, there are circumstances which would lead us to suppose the testator intended that the land in dispute should pass to his son Otis ; but looking at the will alone, we must come to a different conclusion. Though a man owning a farm in one town and a parcel of woodland or salt marsh in another, may use the atter in some respects like a part of the farm, yet such words *514as are here employed, in a will or conveyance, would not be sufficient to pass the woodland or salt marsh. Extrinsic evidence can be admitted only to show whether the remote land
was used as a part of the farm. In the case before us the use was equivocal. The evidence is not strong enough to make us say that the land in controversy was intended to pass as a part of the farm devised. See 3 Taunt. 147, 3 Maule & Selw. 171, and particularly 13 Johns. R. 531, cited in the argument.1

Judgment for partition.


 See Ram on Wills, 145, et seq.; 2 Stark. Ev. (5th Amer. ed.) 927, 928